  Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 1 of 11 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 Qi Gao                                               Case No. 2:20-cv-5
 5844 Buckhannon Street
 Dublin, OH 43016,                                    District Judge

  Plaintiff,                                          Magistrate Judge

 v.                                                   JURY DEMAND ENDORSED HEREIN

 Kaman Cusimano, LLC
 c/o K&C Service Corporation
 50 Public Square, Suite 2000
 Cleveland, OH 44113

  Defendant.



               COMPLAINT FOR MONEY DAMAGES AND OTHER RELIEF

         The following allegations are based upon Plaintiff Qi Gao’s (“Ms. Gao”) personal

knowledge, the investigation of counsel, and information and belief. Ms. Gao, through counsel,

alleges as follows:

I. JURISDICTION

      1. This Court has jurisdiction for the First Count pursuant to the FDCPA, 15 U.S.C. §

         1692k(d) and 28 U.S.C. 1331 and 1337.

      2. This Court has jurisdiction for the Second Count pursuant to 28 USC § 1367 as those claims

         form part of the same case or controversy as the First Count.

      3. This Court has personal jurisdiction over the Defendant because the Defendant transacts

         business within this District, the debt was incurred within this District, and the property

         which was the subject of the debt is located within this District. International Shoe v.

         Washington, 326 U.S. 310 (1945).
                                                  1
 Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 2 of 11 PAGEID #: 2




  4. Venue is proper in accordance with 28 U.S.C. § 1391(b)(2).

II. PARTIES

  5. Plaintiff is a natural person currently residing within this Court’s jurisdiction at 5844

     Buckhannon Street in Dublin, Ohio.

  6. Plaintiff was and is a consumer within the meaning of the FDCPA at 15 U.S.C. § 1692a(3).

  7. Kaman & Cusimano, LLC (“K&C”) is a debt collector organized with its principal place

     of business in the State of Ohio.

  8. K&C was and is a debt collector within the meaning of the FDCPA at 15 U.S.C. §

     1692a(6).

  9. K&C acquired its interest in the alleged debt after the alleged default.

  10. At all relevant times, K&C treated the alleged debt as if it was in default since the date it

     was acquired by K&C.

  11. K&C regularly collects or attempts to collect, directly or indirectly, debts owed or due or

     asserted to be owed or due another.

  12. K&C uses instrumentalities of interstate commerce or the mails in its business the

     principal purpose of which is the collection of debts.

III. FACTUAL ALLEGATIONS

  13. Ms. Gao incorporates all other paragraphs in this Complaint by reference as though fully

     written here.

  14. Ms. Gao resides at a property located at 5844 Buckhannon Street in Dublin, Ohio (the

     “Property”).

  15. Ms. Gao is required to pay homeowners’ association (“HOA”) dues for the Property on a

     monthly basis.


                                                2
Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 3 of 11 PAGEID #: 3




 16. Ms. Gao made regular monthly payments by autopayment before her HOA management

    company changed.

 17. The obligation to pay the HOA dues for the Property and all monies allegedly due and

    owing to the HOA is and was a debt as defined in 15 U.S.C. § 1692a(5).

 18. In January 2019, Ms. Gao was informed by her HOA that she did not pay Elite Management

    Services Inc. (“EMS”) her HOA dues. This is the first time Ms.Gao was notified that EMS

    had taken over management of Ms. Gao’s HOA.

 19. On January 25, 2019, after receiving notice that the management of her HOA had changed,

    Ms. Gao requested to set up an autopayment for her HOA dues to EMS.

 20. EMS refused to set-up an auto payment.

 21. On or around April 30, 2019, Kaman & Cusimano, LLC (“K&C”) sent Ms. Gao a letter

    (“April 2019 letter”) demanding payment of $467.50. Exhibit 1.

 22. K&C calculated the total of $467.50 to consist of $160 in monthly HOA payments, $50 in

    late charges, $142.50 in “management processing fees” and $115 for sending a standard

    form demand letter template printed by a legal assistant or paralegal.

 23. Ms. Gao was $160 past due which equals two monthly payments.

 24. Despite the relatively small past due amount, K&C exploited the situation by inflating the

    amount it demanded to $467.50 while threatening further collection activity and additional

    fees.

 25. The $115 and $142.50 charges ($257.50 total) were not bona fide or reasonable and

    constitute demands for amounts greater than what were due.

 26. K&C employs a number of business practices to intentionally and quickly balloon the

    original debt into a march larger sum.



                                              3
Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 4 of 11 PAGEID #: 4




 27. K&C’s April 2019 letter directs Ms. Gao to call a telephone number, 614-470-0785, (the

    “Telephone Number”) for questions and assistance.

 28. The Telephone Number is listed as belonging to K&C attorney, Magdalena E. Myers.

 29. When dialed, the Telephone Number to nowhere plays a pre-recorded message that ends

    abruptly without notice or warning that the consumer will be recorded after the beep.

 30. The Telephone Number leads to a voicemail box that is regularly ignored by K&C.

 31. The Telephone Number provided does not put consumers in contact with the attorney

    identified in the letter or any real person.

 32. After receiving the April 30, 2019 letter, Ms. Gao called the HOA to discuss her account

    and the HOA refused to talk to her directing her to K&C.

 33. Ms. Gao called the Telephone Number provided in the letter to get into contact with K&C

    to resolve the debt.

 34. Because the Telephone Number is not a phone line where Ms. Gao could talk to a real

    person.

 35. Ms. Gao left a message on the Telephone Number.

 36. On or about May 17, 2019, Ms. Gao still had not received a return call from K&C.

 37. Ms. Gao sent K&C a debt dispute letter seeking a solution for her account.

 38. Between May 21 and June 3, 2019, Ms. Gao paid $400 towards her HOA account to try to

    get rid of the threats of further collection action and increasing charges.

 39. K&C added $257.50 in fees for sending the April 2019 letter making Ms. Gao’s $400

    payment insufficient to satisfy the debt.

 40. K&C and EMS continued to add late charges to the account.




                                                4
Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 5 of 11 PAGEID #: 5




 41. On or around June 25, 2019, K&C responded to Ms. Gao’s debt dispute letter stating that

    Ms. Gao owed an additional $252.50 as of June 10, 2019 and demanded payment to avoid

    further collection action. Exhibit 2.

 42. The June 25, 2019 letter stated that Ms. Gao’s letter disputing the alleged debt was

    forwarded to the board.

 43. The June 25, 2019 letter again directed Ms. Gao to call the Telephone Number.

 44. Ms. Gao continued paying her $80 a month HOA dues in July and August of 2019 while

    simultaneously trying to reach someone at K&C.

 45. Ms. Gao never got a return call.

 46. On or about August 2019, Ms. Gao found another number for K&C was able to speak with

    a legal assistant who informed Ms. Gao that her matter was still pending a decision by the

    HOA board.

 47. Ms. Gao made her September 2019 HOA payment timely but EMS and K&C still charged

    her late fees.

 48. On September 17, 2019, Ms. Gao sent another letter to K&C attempting to settle the matter

    and avoid further collection action and charges.

 49. Ms. Gao received no response to her request to settle.

 50. On September 30, 2019, K&C executed a lien against Ms. Gao’s property and charged her

    an additional $270 in legal fees. Exhibit 3.

 51. The lien was recorded on October 8, 2019, and Ms. Gao received notice sometime later

    that month.

 52. The lien demanded a larger dollar amount than what Ms. Gao actually owed to her HOA

    due to excessive and unauthorized fees and charges.



                                              5
Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 6 of 11 PAGEID #: 6




 53. On October 29, 2019, Ms. Gao contacted K&C and asked for a response to her September

    17, 2019 letter.

 54. K&C requested 24 to 48 hours to get Ms. Gao a response.

 55. K & C did not respond to Ms. Gao within 48 hours.

 56. Ms. Gao called again on October 31, 2019, but K&C flagged her number and did not permit

    Ms. Gao to speak to anyone other than the receptionist who sent her to voicemail.

 57. Ms. Gao was forced to hire an attorney to get in contact with K&C to obtain debt validation

    information and a formal payoff quote.

 58. On or around November 5, 2019, after a request for a payoff by Ms. Gao’s counsel, K&C

    sent Ms. Gao a formal payoff quote. Exhibit 4.

 59. The November 5, 2019 letter provided the Telephone Number under the attorney’s name.

 60. The November 5, 2019 letter also identified two different address for Ms. Gao to send

    payment.

 61. The identification of 2 different addresses is misleading as to where to send payment.

 62. In order to prevent further fees and a possible foreclosure action on her home, Ms. Gao

    paid $814 which was the amount of money requested by K&C to release the lien.

 63. Ms. Gao sent $814 by cashiers’ check on November 9, 2019.

 64. The $814 cashiers’ check was deposited on November 12, 2019.

 65. Ms. Gao did not receive a refund for any portion of the payment.

 66. The lien was released on November 22, 2019.

 67. K&C demanded payments which included charges, penalties and amounts not authorized

    under the declarations governing the HOA.

 68. K&C demanded amounts that were not owed by Ms. Gao.



                                              6
Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 7 of 11 PAGEID #: 7




 69. K&C made misleading statements regarding the amount of the debt, where to pay the debt,

    how to pay the det, and how to get into contact with someone to arrange payment.

 70. K&C mislead Ms. Gao promising a response when it had no intention of getting back to

    her.

 71. K&C stonewalled and obstructed Ms. Gao’s efforts to resolve the alleged debt so that K&C

    could continue charging Ms. Gao additional amounts

 72. K&C stonewalled and obstructed Ms. Gao’s efforts to resolve the alleged debt so that K&C

    could cause a foreclosure action on Ms. Gao’s home to make significant profit on

    approximately $160 in unpaid HOA dues.

 73. The statements and demands made in the K&C letters and during phone calls

    mischaracterized the amount and legal status of the alleged debt.

 74. At all relevant times, K&C treated Ms. Gao as if she was in default.

 75. As a result of the K&C’s conduct, Ms. Gao suffered emotional distress, including anxiety,

    stress, and sleepless nights.

 76. Ms. Gao suffered increased anxiety, worry and concern upon receipt of the letters and

    during her phone calls to K&C that her house would end up in foreclosure due to the ever-

    increasing demands and issues with communication.

 77. Ms. Gao suffered increased anxiety, worry and concern upon realizing that K&C had

    provided her a phone number to nowhere to get into contact with them and further stress

    and anxiety when K & C continued to evade her communications to resolve the debt.

 78. Ms. Gao’s anxiety, anger, and stress level were exacerbated when K&C filed a lien

    immediately after she had reached out to resolve the debt and K& C had ignored her.




                                             7
 Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 8 of 11 PAGEID #: 8




  79. Ms. Gao was forced to hire an attorney in order to even communicate with K&C to get up

     to date figures on the amount K&C demanded to prevent foreclosure.

IV. FIRST COUNT – FDCPA VIOLATIONS AGAINST K&C

  80. Ms. Gao incorporates all other paragraphs in this Complaint by reference as though fully

     written here.

  81. K&C’s actions as described herein, violate the Fair Debt Collection Practices Act

     (“FDCPA”) at 15 U.S.C. § 1692 et seq.

  82. K&C attempted to collect a debt when it knew or should have known that the that the debt

     was not valid, authorized, or accurate.

  83. K&C falsely represented the character, amount, legal status, and the services rendered

     related to the alleged debt in violation of 15 U.S.C. § 1692e(2)(A) and (B).

  84. K&C falsely represented the character, amount, and legal status of the debt in violation of

     15 U.S.C. § 1692e(10).

  85. K&C violated the FDCPA at 15 USC §1692e and §1692e(3) and e(10) by providing a

     phone number under its attorneys’ names that goes to a number not associated with any

     attorney.

  86. K&C violated the FDCPA at 15 USC §1692e and §1692e(10) by directing consumers to

     call a phone number that is simply a long winded pre-recorded message that then leads to

     a voicemailbox designed to record consumers without giving them prior notice.

  87. K&C’s actions described herein are unfair and/or unconscionable in violation of 15 U.S.C.

     § 1692f including specifically §1692f(1) and f(5).

  88. K&C’s actions described herein are neither authorized nor permitted by law in violation of

     15 U.S.C. § 1692f.



                                               8
 Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 9 of 11 PAGEID #: 9




  89. K&C’s actions described herein violate 15 USC §1692g(b) for failure to cease collection

     activity for 30 days and obtain a verification of the debt after Ms. Gao disputed the debt.

  90. K&C’s actions described herein violate 15 USC §1692g by charging Ms. Gao and

     collecting from Ms. Gao $257.50 to notify her of her right to dispute the debt under the

     FDCPA.

  91. K&C’s actions caused Ms. Gao severe emotional distress, anxiety and worry.

  92. Ms. Gao’s emotional distress was caused by the K&C’s improper threats, demands, and

     violations of the FDCPA.

  93. K&C’s actions forced Ms. Gao to obtain legal counsel and incur expenses and fees to bring

     this current action and prevent K&C from continuing its pursuit of this invalid debt and

     amounts and recover amounts it has unjustly obtained.

  94. Therefore, K&C is liable to Ms. Gao under this Count for its FDCPA violations in an

     amount equal to or greater than: actual damages of at least $25,000, 15 U.S.C. 1692k(a)(1);

     statutory damages in an amount up to $1,000, 15 U.S.C. 1692k(a)(2)(A) per Plaintiff; and

     costs of this action and attorney’s fees, including pursuant to 15 U.S.C. 1692k(a)(3).

V. SECOND COUNT – CSPA VIOLATIONS AGAINST K&C

  95. Ms. Gao incorporates all other paragraphs in this Complaint by reference as though fully

     written here.

  96. K&C is a person engaged in the business of effecting or soliciting consumer transactions.

  97. K&C is a Supplier within the meaning of R.C. § 1345.01(C) as it is a seller engaged in the

     business of effecting or soliciting consumer transactions.

  98. Ms. Gao is a Consumer within the meaning of R.C. § 1345.01(D).




                                              9
 Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 10 of 11 PAGEID #: 10




   99. The HOA fees covers property used by Ms. Gao primarily for personal, family or

       household use.

   100.        K&C’s actions constitute unfair, deceptive and unconscionable acts or practices in

       connection with a consumer transaction in violation of the Ohio CSPA.

   101.        There are rules, written statements, and interpretations adopted or used by the Ohio

       Attorney General made available for public inspection that detail specific acts or practices

       that violate R.C. 1345.02, 1345.03, or 1345.031 of the CSPA.

   102.        K&C’s acts or practices are the same acts or practices previously identified in the

       public inspection files published by the Ohio Attorney General as specific acts or practices

       that violate the CSPA.

   103.        All K&C’s activities related to Ms. Gao were done knowingly as defined by the

       CSPA.

   104.        Based on K&C’s violations of the CSPA, Hunter is liable to Ms. Gao for her actual

       damages trebled and her attorney fees. K&C is also liable to Ms. Gao for at least $5,000.00

       in non-economic damages pursuant to R.C. § 1345.09(B) and that amount is subject to

       trebling. Ms. Gao seeks the maximum statutory, economic, non-economic, and treble

       damages related to her claims along with his reasonable attorney fees.

IX. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully request that this Court:

   A. Assume jurisdiction of Plaintiff’s claims;

   B. Grant judgment in favor of Plaintiff on her claims;

   C. Grant Plaintiff the maximum damages she seeks on her counts, including the maximum

       statutory damages available under each claim where statutory damages are available, and



                                                10
 Case: 2:20-cv-00005-JLG-KAJ Doc #: 1 Filed: 01/02/20 Page: 11 of 11 PAGEID #: 11




       the maximum economic and non-economic damages available, including actual,

       emotional, general, and other damages;

   D. Award Plaintiff the costs of this litigation, including filing fees and costs;

   E. Award Plaintiff her attorney’s fees;

   F. Award such other relief as the Court deems appropriate.



Dated January 2, 2019
                                                        Respectfully Submitted,
                                                        Kohl & Cook Law Firm, LLC


                                                        /s/ Timothy J. Cook
                                                        Timothy J. Cook (0093538)
                                                        Sean M. Kohl (0086726)
                                                        Attorneys for Plaintiff
                                                        1900 Bethel Rd.
                                                        Columbus, OH 43022
                                                        (614) 763-5111 PH
                                                        (937) 813 6057 FAX
                                                        timothy@kohlcook.com



                                   JURY TRIAL DEMANDED

     Plaintiffs respectfully request a jury trial on all triable issues.


                                                        /s/ Timothy J. Cook
                                                        Timothy J. Cook (0093538)




                                                   11
